Case.1;21-cv-02571-GPG Document1. Filed 09/22/21 USDC Colorado Page 1of3 .

5

RECEIVED

° ‘ ATES DISTRICT COUR™
° UNITED ENVES: COLOFANO

ao | | Sep 22 2021

| JEFPREY p. COLWELL

| Tol VR wh sehsaes eur 3 CLERK
oa. : Coe: Ande es? Vy’ We Ds BS) in eA
SE Downy ees 2Qask. “Le, as iY ponict : oo:
- oh Jeoartiie J lasing: ‘ook hating oe BeeN
AS Meese bana ‘Sivas!  Beein ae -
“Cre | Pukresteieel. Re: Hee bated s7.Fe LOK SO

aS

ie HA MG AS. 4 Qekihtedtion: “OR OANA AMY + a

panei jean “Lor ie CSOVS_ AK Nossa Ke &
ve Leen. pebkiney  Patdds.. Wek aye. !

nk wi, ger? ond Vi els Vente _
__ Beenie y Drone, stianh re. oes ite
ae a “ONE I awn mayseitee -“\\ne Deo. AAS
_ < kee od ne 2 Ce pail Dest “tee, Coney.

—— CML ba “D4 red Uolatton. of. Hyreo ia

_ ° oe Goh (ctoes ound Pealoious, Lo
Sud. 0S auery Vymadt 5S aod nia hee t

| DMB ci-siet Wadbeok apps Ser : oud on tog
of ech Nnv4 ey Gm Chow ce ta 5 _.
| ko Hye bow Li Gracy +o_look UL i
Teicagaenbn mS aia ine5 can Lar CouK +}

S COSER™
| roe. Steaun bee. = OC AAS pian

fae a Hee od ths» Sy ee

. yros te OA Caspase ox Kine HEC ont

Tillie Sua! - " QE ROS Cf oUS. | “Dern, Aa :
ColoCad!. fen Loe ye. ns A Notiys

wey CrCordicto ater _ 1S! of Cok fo
Our Sof lew wee \ & alas, 7

 

 

 

 

ees
4

 

 

 

 

 

 

 

 

 

 

 

 
Filed 09/22/21

ase 1:21-cv-02571-GPG Document 1 USDC Colorado

 
 
 

 

Page 2'of 3

 

   

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 
     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ne 4 ° :
x ‘ + .
. « ‘ . 7 : 4 .
Peat , :
e wa a - eae. rie nla ° , :
ae shay: mgt BSY, ,
_e Se s % '
a ‘
eel AMDy + Ve Bed .
2 ep fis Wee Be uclect
Q - . Se ‘
+ | 65 0)
. : : : *
t . .
oe Grover ee inde ; ces ohe,) ANieckton. Ae es |
: ,& 4 :
— | OD 2 Di San oh e “Cak-ewiot “=A. vidod_. wei
ove, S25 wags Coletenii acciygadh Lo: sity
. toe ms ots ey oe > .
| _ NOs Aeeocent CeSovr AS nol wheel .. Contes)
: oa ‘ . t
wieder a
5
-
' .
. ;
Le . “ ° : pe hats h i «
ay > . 2
z Sen’, oad ~ Dae Me NE *
: / . «
‘ Sa ge eek set
. — ee =
; ’
A
to
. ate)

 

 

 

 

 
olorado Page 3 of 3

ndfers DEM
his WAGO =
D CL ruvokTuUshses COVEN
N won V5 WOGS Stree
NV IVIS Cos Fonaly hice of Lye, cLet K,
Umrired Stakes cours rou Se
Al- (AK, steel Boom DSS

Denver,e> dpa - 384

aOSS4~BeansS Bag fy td piel gg hyd fading UfPAped ng fad ga adodl pis Ji Lif]j gpd:

DENVER CO 802
20 SEP 2021 PM7 L

 

Wi

Case 1:21-cv-02571-GPG Document1 Filed 09/22
